Citation Nr: 1742252	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction in the rating from 20 percent to 10 percent for service-connected lumbar strain and disk disease, effective July 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran and his fiancée testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO granted service connection for lumbar strain and disk disease and assigned a 20 percent rating, effective February 10, 2009.

2.  In a July 2010 rating decision, the RO notified the Veteran of a proposal to reduce the disability rating for his service-connected lumbar strain and disk disease from 20 percent to 10 percent, as well as a 60-day period for the submission of evidence and the right to request a predetermination hearing within 30 days.

3. In an April 2011 rating decision, the RO effectuated the reduction of the disability rating for the Veteran's service-connected lumbar strain and disk disease from 20 percent to 10 percent, effective July 1, 2011.

4.  At the time of the April 2011 rating decision, the 20 percent rating for the Veteran's service-connected lumbar strain and disk disease had been in effect for less than five years.

5.  The evidence of record at the time of the April 2011 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected lumbar strain and disk disease under ordinary conditions of life and work.

CONCLUSION OF LAW

The reduction of the evaluation for lumbar strain and disk disease from 20 percent to 10 percent was improper, and restoration of the 20 percent disability rating effective July 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant restoration of the Veteran's 20 percent disability rating for his lumbar strain and disk disease, effective July 1, 2011, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability rating for lumbar strain and disk disease from 20 percent to 10 percent, effective July 1, 2011.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).

In the instant case, the Board observes that the AOJ applied the notification requirements of 38 C.F.R. § 3.105(e) in its July 2010 letter to the Veteran.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect from February 10, 2009 to July 1, 2011.  As the rating was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of July 1, 2011, established that the Veteran's lumbar strain and disk disease no longer warranted a 20 percent rating under 38 C.F.R. § 4.71a, DC 5237.  Under DC 5237, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Following a review of the evidence, the Board finds that the reduction in the rating for lumbar strain and disk disease from 20 percent to 10 percent, effective July 1, 2011, was not proper.  38 C.F.R. § 3.344.

Historically, the RO granted service connection for lumbar strain and disk disease in a July 2009 rating decision, and assigned a 20 percent rating, effective February 10, 2009.  Such rating was assigned pursuant to the results of a May 2009 VA examination where the Veteran had no more than 50 degrees of flexion, and combined range of motion of the thoracolumbar spine of 140 degrees.  He reported experiencing a pain level as high as 7 out of 10.

In November 2009-prior to the July 2010 notice of proposed reduction-the Veteran told his treating physician, Dr. Freed, that his low back pain has been worse ever since his November 2009 electromyelogram (EMG).  In February 2010, the Veteran told his treating VA clinician that he was taking muscle relaxants twice a day (BID) and feeling much better, to the extent that he was able to move furniture in his apartment without taking Vicodin.  The Veteran described his pain as 6 out of 10, with aching.

In his second VA examination, in April 2010, the Veteran had no more than 70 degrees of flexion, and combined range of motion of the thoracolumbar spine of 210 degrees.  The examiner recorded that the Veteran had pain on forward flexion, but did not indicate the degree at which that pain began.  The Veteran reported experiencing a pain level as high as 9 or 10 out of 10 during flare-ups, and stated that he had given up all hobbies and sports due to his back disability.  The VA examiner observed a "very mildly antalgic gait."  Also in April 2010, a VA clinician recorded that the Veteran was "still using Vicodin and Flexeril prn [as needed] and pain is not better."

Following the July 2010 proposed reduction, in August 2010, the Veteran informed VA that his back "condition has worsened."  Additionally, in October 2010, he told his treating VA clinician that his back pain was 7 out of 10, with sharp, shooting, and throbbing pain.  In May 2011, the Veteran advised his treating VA clinician that his back pain was 8 out of 10, with aching, burning, sharp, and shooting pain, as well as tightness.

In his third VA examination, in December 2015, the Veteran had no more than 70 degrees of flexion, and combined range of motion of the thoracolumbar spine of 165 degrees.  The examiner reported that "[t]he Veteran is not being examined after repetitive use."  She found that the Veteran's abnormal range of motion contributes to functional loss, observing that "[t]he Veteran's decreased range of motion affects his ability to bend, lift, twist, push and pull."  The examiner further found that pain was noted on examination, and causes functional loss; however, she did not specify the range of motion at which pain began.  The examiner found that the Veteran does not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran stated of his back disability, "[i]t's to where I'm pretty much laid up.  It limits sleep and everything I do."

In April 2017, the Veteran's representative stated that the Veteran feels that the range of motion testing in his VA examination was not accurate, and does not reflect his true back condition, which is gradually worsening.

At his June 2017 Board hearing, the Veteran testified that he has been taking pain medications for his back since at least 2008 or 2009, and had taken pain medication "about a half an hour before I went" to his December 2015 VA examination.  (pp. 12, 20.)  He further testified that the severity of his back condition did not improve in 2010, 2011, or thereafter; rather, his limitations, pain, and symptoms have continued since 2010.  (pp. 31-32.)  He further stated that his back disability is "just gradually getting progressively worse."  (p. 23.)

Also at the June 2017 Board hearing, the Veteran's fiancée testified that the Veteran's back disability has had a substantial steady decline since 2011, including his ability to do household chores.  (pp. 26, 44).  She further testified that the Veteran's condition has gotten worse over time, including with respect to range of motion.  (pp. 39-40.)  She testified that "I see total decline."  (p. 29.)

Thereafter, the Veteran submitted medical records detailing treatment for chronic back pain July 2017 and August 2017.  While such detail his complaints and indicate that his range of motion of his lumbar spine was limited in flexion extension, and rotation, specific range of motion findings were not noted.  However, it was observed that he had a kyphotic posture. 

After a thorough review of the evidence, the Board finds that the record does not establish by a preponderance of the evidence that the Veteran's lumbar strain and disk disease disability improved so as to warrant a rating reduction under the appropriate rating criteria.  Specifically, both the April 2010 and December 2015 VA examiners observed pain on forward flexion, but did not specify the degree at which pain had its onset.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent data regarding the degree of flexion at which pain had its onset, a rating reduction is not supported.

Moreover, the Veteran began telling his treating clinicians that his lumbar spine was worsening even before July 2010, when he was notified of the proposed reduction. Specifically, he told Dr. Freed in November 2009 that that his low back pain has been worse ever since his November 2009 EMG.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Furthermore, the Veteran characterized his pain level as 6 out of 10 in February 2010, 9 or 10 out of 10 in April 2010, 7 out of 10 in October 2010, and 8 out of 10 in May 2011.

As the Veteran's range of motion at the point of onset of pain on forward flexion was not measured at the April 2010 or December 2015 VA examinations, and as the severity of his pain was increasing even with the use of Vicodin at the time of the July 1, 2011 reduction, the Veteran's lumbar strain and disk disease symptoms do not show actual improvement in his ability to function under the ordinary conditions of life and work as of that date.  Moreover, the post-reduction medical evidence, including the December 2015 VA examination, the June 2017 hearing testimony, and the 2017 notation of a kyphotic posture, does not show that the condition had demonstrated actual improvement.

In sum, the Board finds that based on the evidence at the time of the reduction, the preponderance of the evidence did not establish that the Veteran's lumbar strain and disk disease demonstrated improvement under ordinary conditions of life and work.  Accordingly, based on the analysis above, the reduction of the Veteran's lumbar strain and disk disease was improper and restoration of a 20 percent rating is warranted effective July 1, 2011.


ORDER

Restoration of a 20 percent rating for lumbar strain and disk disease, effective July 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


